UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
Clint Tess

Plaintiff,

-against- AFFIDAVIT OF
SERVICE
City of New York et als
18 CV 6542
Defendants.
x

 

I, Robert Marinelli, being duly sworn deposes and says:

1. I am not a party to this action, I am over 18 years of age, and I reside in the

State of New York.

2. On September 16, 2019, at One Police Plaza, at approximately 2:10 p.m., I
served the summons and complaint in this matter Linda Doonerhornick, by delivering a copy of
same to an male Asian police officer, approximately five feet and nine inches tall, one hundred and
forty-five pounds a person of suitable age and discretion at defendant’s actual place of business

within the state,

3. Thereafter, I mailed a copy of the summons and complaint post paid by first
class mail properly addressed to the defendant at the aforementioned address in an envelope marked
personal and confidential and not indicating that the communication was from an attorney or
concerned an action against the defendant and deposited said envelope in a post office official

depository under exclusive care of the United States Postal Service.
Tour waqoy

 

avestllltiag,

   

“. "sy
S30 a 0%
f q, :

Aep yl UO dU O} UJOMS

6L0Z “91 Faquiardag
YyIOX MAN “YIOX MINT :pajec
fot :

4 ah pt wey
i Git 9)
| 725 Ww 9%
. yout “ae ° 2
8 ate
tout fgt
a ~

nh

 

com

a .
